In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 05-1626
MAULDING DEVELOPMENT, LLC,
                                           Plaintiff-Appellant,
                              v.

CITY OF SPRINGFIELD, ILLINOIS, et al.,
                                        Defendants-Appellees.
                        ____________
          Appeal from the United States District Court
               for the Central District of Illinois.
           No. 04 C 3075—Jeanne E. Scott, Judge.
                        ____________
    ARGUED JANUARY 4, 2006—DECIDED JULY 18, 2006
                   ____________


  Before CUDAHY, RIPPLE, and KANNE, Circuit Judges.
  KANNE, Circuit Judge. Maulding Development, LLC
(“Maulding”) convinced the district court to issue a writ
of mandamus ordering the City of Springfield, Illinois and
related City officials (the “City”) to approve two warehouse
development plans Maulding had submitted. Maulding
simultaneously sought to recover damages it suffered due
to the delay in garnering the approval for one of the plans.
The district court was unconvinced, however, with respect
to damages and granted summary judgment to the City
on this issue. Maulding (but not the City) appeals, and we
affirm.
2                                               No. 05-1626

                       I. HISTORY
  Maulding Development is a real estate development
company owned and operated by David Maulding (“Mr.
Maulding”), a Caucasian male. Maulding wanted to build
warehouses on the west side of Springfield. Maulding
submitted a development plan to the City. Before giving
final approval, the City agreed to the preliminary issues of
Maulding’s variance requests and its proposed Economic
Development Agreement. At some point during the plan-
ning stage, certain African-American City officials asked
Maulding to consider relocating its warehouse project to the
east side of Springfield in an area with a significant
African-American population. Maulding agreed. Maulding
then performed the necessary legwork and submitted a plan
to the City for a warehouse development project on the east
side. The plan met all of the technical requirements for this
type of project and no variances were necessary.
  Generally, when voting on whether to approve a proposed
development, the aldermen on the City Council will defer to
the alderman of the ward in which the proposed develop-
ment is to be located. For the east side plan, that would be
Alderman Frank Kunz, one of the original officials who
approached Maulding about relocating its warehouse
project. After Maulding submitted its plan for the new
location, Kunz told Mr. Maulding he would vote to approve
the plan. Because the other aldermen would follow Kunz’s
lead, the plan was set for approval, according to Maulding.
  Unfortunately for Maulding, the neighbors to the pro-
posed development site on the east side subsequently
objected to its plan. The opponents live in a residential
neighborhood that is situated on land zoned for industrial
use (which is why Maulding needed no variance for the new
location). The developer of the neighborhood had obtained
a zoning variance to permit the building of these homes;
this was originally done as part of a redevelopment project.
No. 05-1626                                                      3

  As the City was considering Maulding’s new plan (and
presumably due to the neighbors’ objections), a public
meeting was held between Mr. Maulding and residents from
the east side of the City. Kunz and two other aldermen also
attended. The meeting did not go well for Mr. Maulding, as
he was verbally attacked with racial slurs. Without going
into detail, suffice it to say some residents were quite vocal
in their belief that he was a racist. Kunz and the other
aldermen present said nothing, nor did they acknowledge or
in any other way signify their agreement with the residents’
opinions.
  Sometime later, the matter came before the City Council
for a vote. Some east side neighbors attended and voiced
their objections, while Mr. Maulding spoke in favor of
both projects. The city council denied both the east and west
side plans, 10-0, citing public safety concerns. At the time
of the vote, Kunz noted the City had never before denied
approval for development plans that met all of the technical
requirements.
  Maulding then filed suit in the district court. The court
issued a writ of mandamus ordering the City to approve
both plans, as the approval of a development plan that met
all technical requirements was a ministerial act, as opposed
to a discretionary one.1 Maulding also raised a “class of one”
equal protection claim, alleging the City’s failure to approve
the east side plan was on account of Mr. Maulding’s race.
The district court granted summary judgment for the City,
finding no evidence of similarly situated entities and no
evidence of racial animosity on the City’s part.




1
  This decision of the district court is not before us, as the City
did not appeal.
4                                                    No. 05-1626

                        II. ANALYSIS
  We review a district court’s grant of summary judgment
de novo. Jordan v. City of Gary, Ind., 396 F.3d 825, 831 (7th
Cir. 2005) (citation omitted). Summary judgment is appro-
priate if “ ‘the pleadings, depositions, answers to interroga-
tories, and admissions on file, together with the affidavits,
if any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to a
judgment as a matter of law.’ ” Id. (quoting Fed. R. Civ. P.
56(c)); Ezell v. Potter, 400 F.3d 1041, 1046 (7th Cir. 2005)
(citation omitted); see Celotex Corp. v. Catrett, 477 U.S. 317,
322-23 (1986).
  Maulding has based its “class of one” claim on 42 U.S.C.
§ 1983, arguing the City violated its equal protection rights
under the Fourteenth Amendment. We “ha[ve] recognized
equal protection claims brought by a ‘class of one,’ although
we have acknowledged that it is difficult to succeed with
such a claim.” McDonald v. Vill. of Winnetka, 371 F.3d 992,
1001 (7th Cir. 2004) (citation omitted). To establish its
“class of one” claim, Maulding must show (1) it has been
intentionally treated differently from others similarly
situated; and (2) there is no rational basis for the difference
in treatment or the cause of the differential treatment is a
“totally illegitimate animus” toward Maulding by the City.
See Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)
(per curiam); Nevel v. Vill. of Schaumburg, 297 F.3d 673,
681 (7th Cir. 2002).2


2
  Maulding makes no mention of the “no rational basis” approach,
and bases its claim only on the allegation that the City acted with
an “improper purpose,” namely that the City rejected Maulding’s
plan because it was owned and managed by a Caucasian male.
Therefore, we need not address the question of exactly what a
plaintiff must demonstrate to support the second element of a
prima facie class-of-one equal protection claim. See Ind. Land Co.
                                                     (continued...)
No. 05-1626                                                    5

   Maulding’s claim is doomed because of the total lack of
evidence of someone who is similarly situated but intention-
ally treated differently than it. This type of evidence
is required because “[d]ifferent treatment of dissimilarly
situated persons does not violate the equal protection
clause.” E&T Realty v. Strickland, 830 F.2d 1107, 1109
(11th Cir. 1987); see Olech, 528 U.S. at 564. The only
evidence Maulding points to on appeal is the statement
made by Alderman Kunz. Kunz admitted during the City
Council meeting that the City was doing something it had
never done before, namely that it was denying the approval
of a large scale development plan that met all technical
requirements. The only argument Maulding makes is that
it is one of a group of developers seeking approval of large
scale development plans, they all submitted plans that met
the City’s technical requirements, and all were approved
except Maulding’s.
  “There is no precise formula to determine whether an
individual is similarly situated to comparators.” McDonald,
371 F.3d at 1002 (citing Barrington Cove, LP v. R.I. House
& Mortgage Fin. Corp., 246 F.3d 1, 8 (1st Cir. 2001)).
“However, a court may properly grant summary judgment
where it is clear that no reasonable jury could find that the
similarly situated requirement has been met.” Id. (citing
Harlen Assoc. v. Vill. of Mineola, 273 F.3d 494, 499 n.2 (2d
Cir. 2001); Bell v. Duperrault, 367 F.3d 703, 709-10 (7th
Cir. 2004) (affirming district court’s grant of summary
judgment where the plaintiff failed to raise a triable issue
as to whether he was “similarly situated” to comparators);
Purze v. Vill. of Winthrop Harbor, 286 F.3d 452, 455-56 (7th


2
   (...continued)
v. City of Greenwood, 378 F.3d 705 (7th Cir. 2004); Tuffendsam v.
Dearborn County Bd. of Health, 385 F.3d 1124 (7th Cir. 2004);
Racine Charter One, Inc. v. Racine Unified Sch. Dist., 424 F.3d
677 (7th Cir. 2005).
6                                                   No. 05-1626

Cir. 2002) (same)). We have imposed on plaintiffs a “high
burden” in establishing someone who is similarly situated
in these types of cases. Id. at 1003 (citing Bell, 367 F.3d
at 708-09 (individuals were not similarly situated in a
“class of one” equal protection case where individuals
submitted applications for pier extensions at different
times, requested different extensions, or requested to
replace existing structures rather than build new ones);
Purze, 286 F.3d at 455 (individuals were not similarly
situated in a “class of one” equal protection case where
the individuals submitted different variances than the
plaintiff requested, submitted their plats during different
time periods, or had requests granted by different and
previous Boards)); see Racine Charter One, 424 F.3d at 680
(finding that “[t]o be considered ‘similarly situated,’ com-
parators must be prima facie identical in all relevant
respects”) (citations and quotations omitted).
  To survive summary judgment, it is Maulding’s burden to
produce evidence showing a dispute of a material fact.
Maulding introduces no evidence regarding any of the other
developers, not a single one.3 Maulding, relying on the
statement of the alderman, makes it sound as if there are
many to choose from. Maybe there are, maybe there aren’t.
Common sense tells us there were probably other develop-
ers who submitted plans to the City that were approved.
But there is no evidence in the record that would even
establish this basic fact. Even assuming other plans were
submitted to the City, how can we (or a jury) compare them


3
  Maulding submitted evidence to the district court of an African-
American developer who was considering a warehouse develop-
ment in Springfield. That particular developer submitted plans to
the State of Illinois, as opposed to the City. Maulding has
abandoned this evidence on appeal, as it makes no mention of this
developer in its argument concerning similarly situated develop-
ers.
No. 05-1626                                                 7

to Maulding’s plan? There is no evidence whatsoever to
make such a comparison. There is no evidence establishing
whether these other plans involved warehouses, or any type
of commercial property for that matter. There is no evidence
establishing whether these other plans involved commercial
property that, if developed, would abut already existing
residential areas. There is no evidence establishing whether
these other plans involved the development of a new
commercial area, or were simply a redevelopment of a pre-
existing site. Furthermore, there is no evidence regarding
the timing of these alleged other plans, such as whether
they were submitted to the same or different members of
the City Council, or even whether they were submitted in
the last five (or fifty) years. Finally, there is no evidence
establishing that the other plans did not seek variances,
like Maulding’s. See Purze, 286 F.3d at 455-56 (explaining
that projects which seek different types of variances are not
similarly situated).
  “A showing that two projects were similarly situated
requires some specificity.” Campbell v. Rainbow City,
Alabama, 434 F.3d 1306, 1314 (11th Cir. 2006) (citations
omitted); Racine Charter One, 424 F.3d at 680. Maulding’s
sweeping argument that it was “treated [ ] differently than
any other developer has ever been treated,” with no eviden-
tiary support, has no specificity. As the City argues, “All
developers are not identical, all plans are not identical, and
all developments are not identical.” To the extent the City
means “similarly situated” as opposed to “identical,” we
could not agree more, and the district court was correct in
determining that Maulding had not introduced any evi-
dence of similarly situated developers. Therefore, we
AFFIRM the judgment of the district court.
8                                         No. 05-1626

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—7-18-06